PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of
Kendzia, et al.
Application No. 17/018,235
Filed: September 11, 2020
Attorney Docket No. 200027-035300        



:
:
:            DECISION ON PETITION
:
:


	
This is a decision on the petition under 37 CFR 1.137(a), filed April 5, 2022, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the non-final Office action mailed June 29, 2021, which set a period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on September 30, 2021. The Office mailed a Notice of Abandonment on February 24, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and $960.00 for each independent claim over three, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

This application is being referred to the Technology Center Art Unit 2835 for review of the amendment filed April 5, 2022. 




Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:    Alexander J. Kim
        90 South 7th Street, Suite 3500
        Minneapolis, MN 55402